Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
The amended claims filed 8/18/22 are acknowledged; claims 1-18 and 24-27 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-14, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20180347286) in view of Johansen et al. (US 9644443).
CLAIM 1:  Scott discloses a pumping system for performing a hydraulic fracturing operation.  A first fluid conduit (116) having a central axis (paragraph 0053) and in fluid communication with a subterranean borehole (“wellbore”).  A fluid surface pump (102) including a pump body and a pump outlet extending from the pump bod, when the pump outlet comprises a flexible conduit extending from the pump body towards a terminal end of the pump outlet (see Fig. 2; paragraph 0054), wherein the terminal end of the pump outlet is configured to discharge a fracturing fluid pressurized by the surface pump through the first fluid conduit (paragraph 0079).  The surface pump is insertable into the first fluid conduit whereby the surface pump is configured to discharge the fracturing fluid into the subterranean borehole (see Figures; paragraphs 0054, 0079).  A connector connects the pump outlet and the first fluid conduit (Fig. 2; part of the “quick connection system 150”).
Scott fails to disclose a connector assembly comprising an engagement member having a first position configured to lock the pump outlet within the first fluid conduit and a second position configured to unlock the pump outlet from the first fluid conduit, wherein the pump outlet is prevented from being removed from the first fluid conduit with the engagement member in the first position and the pump outlet is allowed to be removed from the first fluid conduit with the engagement member in the second position.
Johansen discloses a wellhead pressure control apparatus.
Johansen discloses a connector assembly comprises an engagement member (220) having a first position configured to lock the outlet within the first fluid conduit (Fig. 9) and a second position configured to unlock the outlet from the first fluid conduit (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Scott to replace the connector with the connector of Johansen as a simple substitution of one known connector for another.  Johansen teaches the connector can be used to safely connect and disconnect pressured components from a wellhead.  Thus, one of ordinary skill in the art would have a reasonable expectation of success.
CLAIM 2:  The connector assembly comprises a plurality of the engagement members (see Fig. 5), wherein each engagement member has a first position configured to lock the outlet within the first fluid conduit and a second position configured to unlock the outlet from the first fluid conduit (see above).  The first fluid conduit includes a plurality of circumferentially-spaced slots extending radially therethrough (see Fig. 5); and wherein each engagement member is moveably disposed in one of the plurality of slots (slots move through to lock).
CLAIM 3:  Each engagement member comprises an elongate finger having a longitudinal first end fixably coupled to the first fluid conduit and a longitudinal second end opposite the first end (see Fig. 5 showing ends of member 220; fixed via pin 224), wherein the second end of each finger is configured to flex about the first end to move the second end radially relative to the first fluid conduit, and wherein each finger includes a tab extending radially inward from the second end and configured to engage an annular shoulder on the pump fluid conduit when the engagement member is in the first position (see Figures).
CLAIM 4:  Each engagement member comprises a cam pivotably coupled to the first fluid conduit (pivots on pin 224).
CLAIM 5:  The connector assembly further comprises an annular lock (ring 240) disposed about the first fluid conduit and configured to selectably lock the engagement member in the first position.
CLAIM 6:  The connector assembly further comprises an actuator configured to actuate the lock between an unlocked position and a locked position (via pistons 242).
CLAIM 7:  A control system (see Fig. 1; col. 5, line 65 –col. 6, line 58 discussing remote operational control) is configured to remotely actuate the engagement member of the connector assembly between the first position and the second position.
CLAIM 8:  At least one valve (see Fig. 1; block 103) is disposed along the first fluid conduit, wherein the valve is configured to be actuated from an open position to a closed position by the control system to isolate the outlet from a manifold coupled to the first fluid conduit.
CLAIM 10:  Scott discloses a pumping system for performing a hydraulic fracturing operation.  A first fluid conduit (116) having a central axis (paragraph 0053) and in fluid communication with a subterranean borehole (“wellbore”).  A fluid surface pump (102) including a pump body and a pump outlet extending from the pump bod, when the pump outlet comprises a flexible conduit extending from the pump body towards a terminal end of the pump outlet (see Fig. 2; paragraph 0054), wherein the terminal end of the pump outlet is configured to discharge a fracturing fluid pressurized by the surface pump through the first fluid conduit (paragraph 0079).  The surface pump is insertable into the first fluid conduit whereby the surface pump is configured to discharge the fracturing fluid into the subterranean borehole (see Figures; paragraphs 0054, 0079).  A connector connects the pump outlet and the first fluid conduit (Fig. 2; part of the “quick connection system 150”).
Scott fails to disclose a connector assembly comprising an engagement member having a first position configured to lock the pump outlet within the first fluid conduit and a second position configured to unlock the pump outlet from the first fluid conduit, wherein the pump outlet is prevented from being removed from the first fluid conduit with the engagement member in the first position and the pump outlet is allowed to be removed from the first fluid conduit with the engagement member in the second position; or a control system configured to remotely actuate the engagement member of the connector assembly between the first position and the second position.
Johansen discloses a connector assembly comprises an engagement member (220) having a first position configured to lock the outlet within the first fluid conduit (Fig. 9) and a second position configured to unlock the outlet from the first fluid conduit (Fig. 11).  A control system (see Fig. 1; col. 5, line 65 –col. 6, line 58 discussing remote operational control) is configured to remotely actuate the engagement member of the connector assembly between the first position and the second position.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Scott to replace the connector with the connector of Johansen as a simple substitution of one known connector for another.  Johansen teaches the connector can be used to safely connect and disconnect pressured components from a wellhead.  Thus, one of ordinary skill in the art would have a reasonable expectation of success.
CLAIM 11:  The first position of the engagement member comprises a radially inner position and the second position comprises a radially outer position, and wherein the engagement member is configured to engage a shoulder formed on the outlet when the engagement member is disposed in the radially inner position (see Fig. 3, cams engaging).
CLAIM 12:  Each engagement member comprises an elongate finger having a longitudinal first end fixably coupled to the first fluid conduit and a longitudinal second end opposite the first end (see Fig. 5 showing ends of member 220; fixed via pin 224), wherein the second end of each finger is configured to flex about the first end to move the second end radially relative to the first fluid conduit, and wherein each finger includes a tab extending radially inward from the second end and configured to engage an annular shoulder on the pump fluid conduit when the engagement member is in the first position (see Figures).
CLAIM 13:  The engagement member comprises a cam that is pivotably coupled to the first fluid conduit by a pivot joint (pivots on pin 224).
CLAIM 14:  The connector assembly further comprises an annular lock (240) disposed about the first fluid conduit and configured to selectably lock the engagement member in the first position; and an actuator configured to actuate the lock between an unlocked position and a locked position; wherein the actuator is controllable by signals transmitted from the control system (see Fig. 1, blocks 103, 105).
CLAIM 24:  The outlet is slidingly engages the first fluid conduit when the connector assembly is in the first position with the outlet locked within the first fluid conduit (see Johansen, col. 9, lines 27-42 discussing movement between ring and cams).
CLAIM 25:  The terminal end of the outlet slidingly engages the first fluid conduit and the connector assembly is configured to allow the terminal end of the outlet to travel axially travel further into the first conduit when the connector assembly is in the first position and the outlet locked within the first conduit (see col. 9, lines 27-42 discussing movement between ring and cams).
CLAIM 26:  The terminal end of the outlet slidingly engages the first fluid conduit and is configured to move along the central axis relative to the first fluid conduit when the connector assembly is in the first position with the outlet locked to the first fluid conduit (see col. 9, lines 27-42 discussing movement between ring and cams).
CLAIM 27:  The outlet is permitted to travel further into the first fluid conduit when the connector assembly is in the first position with the outlet locked to the first fluid conduit (see col. 9, lines 27-42 discussing movement between ring and cams).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Johansen in view of Boettcher (US 3579917).
CLAIMS 9 and 18:  Scott-Johansen describes the elements of claims 1 and 10 as discussed above.
Scott-Johansen does not disclose an annular pressure cup is coupled to an outer surface of the pump outlet, wherein the pressure cup comprises a radially retracted position and a radially expanded position whereby an outer surface of the pressure cup sealingly engages an inner surface of the first fluid conduit when the pump outlet is inserted into the first fluid conduit.
Boettcher discloses a polishing machine.
Boettcher discloses using an annular pressure cup (70) to secure the outer surface of a fluid passageway (56) with radially retraction and expansion.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Scott-Johansen to include the annular pressure cup of Boettcher as described in the claims as a combination of known prior art elements in which the pressure cup of Boettcher would serve the same function and purpose in the combination as it does in the disclosure of securing a fluid passageway.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view Johansen in view of Dean (US 6422315).
Scott-Johansen discloses the elements of claim 10 as discussed above.
CLAIM 15:  Scott-Johansen fails to disclose a pair of inlet valves disposed along the first fluid conduit, wherein the first fluid conduit comprises an inlet conduit extending from a manifold; a pair of branch conduits extending from the inlet conduit, wherein a branch valve is disposed along each of the pair of branch conduits; a dump conduit extending from the pair of branch conduits, wherein a dump valve is disposed along the dump conduit; and wherein each of the inlet valves, branch valves, and the dump valve are configured to be actuated from an open position to a closed position by the control system.
Dean discloses a subsea system.
Dean discloses using a dump conduit system with a pair of valves, branch conduits and branch valves as described (see Fig. 19).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Scott-Johansen to include the dump system of Dean as described in the claims as combination of known prior art elements as Dean teaches the use of a dump circuit in an hydraulic system to assure the proper flow is maintained.
CLAIM 16:  Dean discloses an inlet pressure sensor coupled to the inlet conduit; and a dump pressure sensor coupled to the dump conduit; wherein the control system comprises an interface configured to indicate pressure measurements made by the inlet pressure sensor and the dump pressure sensor (the data management system).
CLAIM 17:  Dean the pair of inlet valves provide a dual seal barrier between the manifold and the outlet; and wherein the pair of branch valves and the dump valve provide a dual seal barrier between the manifold and an outlet of the dump conduit (see Fig. 19).



Response to Arguments
Applicant’s arguments with respect to claim(s) 8/18/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679